Citation Nr: 0031103	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for a major depressive 
disorder with generalized anxiety.

3.  Entitlement to service connection for a personality 
disorder, not otherwise specified, with paranoid traits and 
schizoidal tendencies.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a low back injury, to include 
degenerative changes of the lumbar spine, as a result of an 
accident prior to a Department of Veterans Affairs medical 
appointment on April 11, 1994.

5.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

6.  Entitlement to service connection for hypothyroidism with 
history of pheochromocytoma, to include as due to exposure to 
Agent Orange.

7.  Entitlement to service connection for Cushing's syndrome 
with history of pheochromocytoma, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This appeal arises from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The September 1995 decision also granted entitlement to a 
non-service connected pension, effective August 24, 1994.  
However, as there is no notice of disagreement of record as 
to the effective date of that grant, that issue is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).

The issues of service connection for post traumatic stress 
disorder, a major depressive disorder, and for hypertension, 
hypothyroidism, and Cushing's syndrome, to include as 
secondary to exposure to Agent Orange, will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  A personality disorder is not an injury or disease for VA 
purposes.

2.  A back injury alleged by the veteran to have occurred at 
a VA hospital on April 11, 1994, did not occur as an incident 
or result of VA medical treatment or during VA 
hospitalization.  


CONCLUSIONS OF LAW

1.  Congenital or developmental defects or conditions, 
including a personality disorder, not otherwise specified, 
with paranoid traits and schizoidal tendencies, are not 
considered to be diseases or injuries within the meaning of 
applicable legislation providing VA disability compensation 
benefits.  See 38 U.S.C.A. § 1110 (West Supp. 2000); 
38 C.F.R. §§ 3.303(c), 4.9 (2000).

2.  The veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a low back 
injury, to include degenerative changes of the lumbar spine, 
as a result of an accident prior to a Department of Veterans 
Affairs medical appointment on April 11, 1994, is without 
legal merit.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (1996); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, certain chronic diseases may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

A.  Personality Disorders

The veteran has been diagnosed at various times with 
personality disorders, such as during the July 1995 VA 
psychiatric examination, where an Axis II diagnosis of 
personality disorder not otherwise specified, with paranoid 
personality traits and schizoidal tendencies was rendered.

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  Additionally, 
38 C.F.R. § 4.9 indicates that mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The veteran's personality disorders must be presumed to have 
pre-existed his entry into military service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 
515-16 (1996).

A pre-existing injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; see 
also Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).  However, as noted above, 
a personality is not considered to be a disease or injury 
within the meaning of applicable legislation providing VA 
disability compensation benefits; thus, as a personality 
cannot be service-connected for VA purposes, aggravation of a 
preexisting personality disorder also may not be service 
connected.

"If, during an individual's military service, superimposed 
disease or injury does occur, service-connection may indeed 
be warranted for the resultant disability."  In the present 
case, however, there has been no medical evidence submitted 
which reveals that any superimposed disease or injury, 
including any listed in § 3.309(a), was incurred during the 
veteran's military service or within any applicable 
presumptive period.  See VAOPGCPREC 82-90 (July 1990).

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the Board finds the veteran's claim for 
service connection for personality disorders lacks legal 
merit or entitlement under the law.

II.  Entitlement to Compensation Pursuant to 38 U.S.C.A. 
§ 1151

As an initial matter, the Board notes the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151 was filed in June 
1994.  That provision was amended in 1996.  However, because 
those amendments were made applicable only to claims filed on 
or after October 1, 1997, the former version of § 1151, as 
set forth below, is the only version applicable to the 
veteran's claim.  See Jones (James) v. West, 12 Vet. App. 460 
(1999).

italization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of this title awarded under any of the laws 
administered by the Secretary or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under 38 U.S.C.A. §§ 1101 et seq., and dependency and 
indemnity compensation under 38 U.S.C.A. §§ 1301 et seq., 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991).  The United States Court of Appeals for 
the Federal Circuit (Fed. Cir.) has held that 38 U.S.C.A. 
§ 1151 does not require proof that VA treatment was faulty or 
that an accident occurred.  Gardner v. Brown, 5 F.3d 1456, 
1464 (Fed. Cir. 1993).

Further, VA's General Counsel has determined that 
compensation under 38 U.S.C.A. § 1151 for injuries suffered 
"as the result of ... hospitalization" is not limited to 
injuries resulting from the provision of hospital care and 
treatment, but may encompass injuries resulting from risks 
created by any circumstances or incidents of hospitalization.  
In determining whether a specific injury is a result of 
hospitalization, guidance may be drawn in appropriate cases 
from judicial decisions under workers' compensation laws and 
similar laws requiring a finding of causation without regard 
to fault.  An injury caused by a fall may be considered a 
result of hospitalization where the conditions or incidents 
of hospitalization caused or contributed to the fall or the 
severity of the injury.  A fall due solely to the patient's 
inadvertence, want of care, or preexisting disability 
generally does not result from hospitalization.  VAOGCPREC 7-
97.

The implementing provision, 38 C.F.R. § 3.358 (1996), 
provided that, where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358(a).

38 C.F.R. § 3.800 (1996) provided that, where disease, 
injury, death or the aggravation of an existing disease or 
injury occurs as a result of having submitted to an 
examination, medical or surgical treatment, hospitalization 
or the pursuit of a course of vocational rehabilitation under 
any law administered by the Department of Veterans Affairs 
and not the result of his (or her) own willful misconduct, 
disability or death compensation, or dependency and indemnity 
compensation will be awarded for such disease, injury, 
aggravation, or death as if such condition were service 
connected.

During the veteran's October 1996 personal hearing at the RO 
he testified that he had a 1:00 PM appointment on April 11, 
1994, for a non-service connected cardiology condition, at 
the Ann Arbor VA Medical Center (VAMC).  He testified he 
arrived at the hospital about an hour and fifteen minutes 
early, and was told by cardiology personnel to "[g]o ahead 
and have lunch and be back here by 1:00."  He testified that 
he went to the cafeteria in the basement of the building, 
and, along the way, stopped in a bathroom.  He testified that 
when he was exiting the bathroom a man, running down the 
hallway, ran into him, knocking him back against the door 
jam, and then onto the floor.  He then testified that this 
was "when my [back] problems started."  He reported he 
"had a very difficult time even trying to get back upstairs 
to see the doctor."  He also testified that another man in 
the hallway helped him to the cardiology unit, where he 
reported the injury.  He reported that he was immediately 
taken to a physician's office where his back was examined, he 
was given pain medication, and an appointment with the 
orthopedic clinic was made for two days later.  He also 
testified that he had never had any problems with his back at 
any time prior to the claimed accident.

A review of the claims file, however, reveals both private 
and VA treatment reports concerning the veteran's complaints 
of low back pain beginning in 1989.  An April 1989 VA 
treatment report contains notations indicating the veteran 
reported low back pain, mostly at night, and that X-rays 
revealed decreased disc space.  A May 1989 VA treatment 
report contains an impression of lumbosacral strain, and a 
reported history by the veteran of a twisting injury some 
months before.  An August 1989 treatment report contains a 
notation that spine X-rays revealed disc narrowing at L5-S1, 
disc degenerative changes, and disc and compression defects 
at L1 and L2.  An August 1989 private X-ray report of the 
lumbosacral spine contains conclusions of: (1) minimal 
narrowing of the intervertebral disc L5-S1, due to discogenic 
disease; (2) minimal degenerative changes; (3) minimal 
anterior compression deformity of L1 and L2.

A September 1989 private treatment report contains a notation 
that the veteran's lumbar spine appeared to be in the "mid-
stages of spondylosis."  Another September 1989 private 
treatment report contains notations that the veteran reported 
intermittent pain and stiffness for nine months, which was 
getting worse.  An October 1989 private treatment report 
contains a diagnosis of paraspinal muscle tightness.  A 
November 1989 private treatment report contains complaints as 
to the thoracic and lumbar spine, with a diagnosis of 
paraspinal muscle tightness.

A September 1990 private treatment report contains the 
veteran's report of being in a helicopter accident in 1970, 
causing injury to his low back.  The Board notes that the 
veteran's January 1971 release from active duty physical 
examination report contains notations that, upon clinical 
evaluation, the veteran's spine was found to be normal, that 
there are no service medical records indicating any back 
injury at any time during the veteran's active duty service, 
and that there is no reported history on the January 1971 
report of any back injury or prior back problems.

An April 11, 1994 VA cardiology treatment report, with a 
referral to the orthopedic clinic, contains a notation of a 
reported history of prior physical therapy for four months 
which was of no help.  A May 1994 MRI (magnetic resonance 
imaging) report of the lumbar spine revealed impressions of: 
(1) very small right paracentral disc herniation at the L5/S1 
level; (2) mild diffuse bulging of the L4/5 disc, with 
central protrusion; (3) minimal diffuse bulging of the L3/4 
annulus fibrosus; (4) no significant thecal sac or nerve root 
compression; and (5) Schmorl's nodes in L3 and L4.  A July 
1995 VA X-ray report of the lumbosacral spine contains 
impressions of: (1) no interval change from 4-13-94; (2) 
minimal degenerative disease with tiny spurs at multiple 
levels; (3) disc space narrowing and vacuum disc phenomena at 
L5-S1; (4) straightening of the normal lumbar lordosis 
consistent with muscle spasm.

A November 1994 VA memorandum from the Chief of Medical 
Service to the Chief of Medical Administration Service 
contains statements that:

The Administrative Support Assistant 
contacted the Fellow who saw [the 
veteran] for a Cardiology clinic 
appointment.  [The cardiology physician] 
does not remember [the veteran] 
complaining of back injury due to another 
person running into him.  [The cardiology 
physician] does not specifically remember 
the [veteran], he recommends review of 
his consult."  The report also contains 
statements that "[t]he Administrative 
Support Assistant also contact[ed] other 
health providers and secretarial support 
in Cardiology regarding [the veteran].  
There is no recollection of [the 
veteran's] injury.

A December 1994 memorandum from the Chief of the Orthopedic 
Surgery Section to the Chief of the Medical Administration 
Service contains statements that:

There is no record [of a] VA Form 10-
2633, Report of Special Incident 
Involving a Beneficiary[,] for the 
alleged incident which occurred on April 
11, 1994.  A consultation form was 
completed dated April 11, 1994 by the 
Cardiology Service (signature of 
physician illegible) and subsequently 
submitted to Orthopedics.  The history 
and reason for the request on that 
consultation form states '42 year old 
male with episodic severe disabling low 
back pain.  Question herniated nucleus 
pulposus.  Please schedule ASAP.

Further, the report stated that the veteran did report 
someone running into him and knocking him down, injuring his 
low back, during his April 13, 1994, orthopedic appointment.  
The memorandum continued with the information that:

The history and physical exam[ination] on 
the consultation note delineates a 
history of parathesias down the right leg 
to the thigh[,] with complaints of low 
back pain and the statement that four 
months of physical therapy did not 
alleviate the pain."  (emphasis in 
original).

The memorandum concluded that:

It is certainly possible that someone ran 
into [the veteran] when he left the 
bathroom on 4-11-94.  The consultation 
from the Cardiology Service, however, 
describes episodic, severe disabling back 
pain with no mention of an acute 
traumatic event.  Similarly, the history 
performed on 4-13-94 by the orthopedic 
resident implies a chronic lower back 
condition which was treated with physical 
therapy for the four previous months.  
The history taken by the orthopedic 
resident on 9-14-94 gives a conflicting 
story of pain now in the left side[,] 
which is opposite to his original 
complaints of pain on the right.  This 
could be due to a written or 
comprehensive error on the part of the 
physician, but it certainly adds to the 
uncertainty regarding [the veteran's] 
back pain and complaints about the 
alleged injury.

It is well described that patients with 
somatic low back complaints occasionally 
have a history of psychiatric problems[.]  
[T]herefore, it is pertinent that [the 
veteran] has been followed for a long 
history of depression, post-traumatic 
stress disorder, and anxiety attacks.  It 
is not certain whether or not the 
underlying psychiatric illness impacts 
upon his present low back pain 
complaints.

Based upon history and physical 
examinations performed separately by two 
orthopedic residents on 4-13-94 and 9-13-
94, I do not see any documented clinical 
evidence of significant low back pain 
injury which resulted from [an] alleged 
incident on 4-11-94.  The MRI scan is the 
most sensitive radiologic tool used to 
diagnose disorders and diseases of the 
lumbar spine and this scan demonstrates 
no definite evidence of severe injury or 
clinically significant herniated disk 
which may have resulted from an acute 
accident on 4-11-94.

The preponderance of the above evidence is clearly against 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a low back injury, to include degenerative 
changes of the lumbar spine, as a result of an accident prior 
to or in connection with a Department of Veterans Affairs 
medical appointment at a VA hospital on April 11, 1994.  The 
veteran's claim is without legal merit in that it lacks 
entitlement under the law, pursuant to Sweitzer v. Brown, 5 
Vet. App. 503 (1993).  In that case the facts are uniquely 
similar to those in the present case.  In that case, the 
appellant reported to the radiology department of the VA 
Medical Center in Long Beach, California, for a scheduled 
upper gastrointestinal x-ray examination.  Upon checking in, 
the appellant was advised that there would be a twenty-minute 
wait.  He decided to take a walk, left the clinic area, and 
proceeded to the first floor of Building 1 where he began 
reading a bulletin board at the intersection of two 
corridors.  While appellant was squatting down to look more 
closely at an advertisement for an automobile, an 
unidentified patient in a motorized wheelchair rounded the 
corner, struck appellant in the lower torso, and knocked him 
to the ground.  Sweitzer, at 504.  In that case, the 
appellant reported the incident to hospital personnel and 
received medical attention for lower back pain which 
commenced after he was struck by the wheelchair.  A lumbar 
spine x-ray taken after the incident revealed degenerative 
joint disease, but no obvious fracture.

The Court, in interpreting the statutory phrase "having 
submitted to an examination" in the former § 1151, construed 
that phrase "in connection with every other part or section 
so as to produce a harmonious whole," and concluded "that 
any injury or aggravation of an injury, in order to be 
compensable under § 1151, must have resulted from the 
examination itself, not from the process of reporting for the 
examination.  The statute does not address disabilities that 
are merely coincidental with the receipt of VA treatment or 
which are a result of actions by the claimant, i.e., applying 
for or seeking hospitalization, treatment, or examination."  
The Court also concluded that "the legislative history can 
be read as reinforcing the conclusion that compensation under 
38 U.S.C.A. § 1151 is to be awarded for an increase in 
disability that is the result of action by the VA, and not 
from a coincidental event."  The Court also so interpreted 
38 C.F.R. § 3.358 and 3.800, and concluded that the appellant 
"suffered an injury that was coincidental to his reporting 
for an examination, rather than one that was "a result of 
[his] having submitted to an examination."

The alleged injury did not occur in connection with VA 
hospitalization, or incident thereto, or as a result of any 
medical treatment provided by the VA.

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the veteran's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a low back injury, to include degenerative changes of the 
lumbar spine, as a result of an accident prior to a 
Department of Veterans Affairs medical appointment on April 
11, 1994, must be denied because of the absence of legal 
merit or lack of entitlement under the law.

There is an additional matter involving the veteran's claim 
that the Board will mention at this time but will not make 
findings on them or provide detailed elaboration.  Even 
assuming an injury on April 11, 1994 did happen, as the 
veteran claims, the injury was inconsequential as indicated 
by the VA physician who reviewed the record.  The physician 
was unable to identify any recent injury. Clearly, the 
veteran had preexisting impairment that had been symptomatic 
and an increase in pathology or aggravation is not implied in 
the physician's comments.  


ORDER

Service connection for personality disorders, to include a 
personality disorder, not otherwise specified, with paranoid 
traits and schizoidal tendencies, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a low back injury, to include degenerative 
changes of the lumbar spine, as a result of an accident prior 
to a Department of Veterans Affairs medical appointment on 
April 11, 1994, is denied.


REMAND

As noted in the Introduction of this decision, the veteran's 
claims for service connection for post traumatic stress 
disorder (PTSD), a major depressive disorder, and for 
hypertension, hypothyroidism, and Cushing's syndrome, to 
include as secondary to exposure to Agent Orange, must be 
remanded for additional development.

I.  PTSD and a Major Depressive Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

The Board notes, however, that by regulatory amendment 
effective March 7, 1997, substantive changes were made to the 
criteria for service-connecting PTSD, as set forth in 
38 C.F.R. § 3.304(f).  See 64 Fed. Reg. 32,807 (1999).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court has in essence held 
that the revised § 3.304(f), noted below, is more favorable 
to the veteran.  See Harth v. West, 14Vet. App. 1, 4-7 
(2000).  Accordingly, the veteran's claim must be adjudicated 
under the revised criteria.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The Board notes that the July 1995 VA psychiatric examination 
report contains diagnoses of both PTSD and other psychiatric 
disorders.

During the veteran's October 1996 personal hearing at the RO 
he testified that his Military Occupation Specialty (MOS) was 
as a medical corpsman (although his DD 214 contains a 
"Specialty Number and Title" of CS-3000/0000, and a 
"Related Civilian Occupation" of "Cook"), and his unit was 
a helicopter support squadron detachment from the U.S.S. 
Oriskany (CVA-34), which detachment was stationed in Chu Lai.  
His DD 214 contains indications he served 8 months and 17 
days on foreign and/or sea service.  In an August 1994 
stressor he reported that he was attached to Helicopter 
Support Squadron 1, HC 4, Detachment 6, and that his primary 
duties were flying in the helicopters to pick up bodies of 
Oriskany pilots and crewmen who had been killed in Vietnam, 
placing identification on the bodies, and putting them into 
refrigerator units on the Oriskany.  He reported the names of 
three officers, whom he apparently thought were killed in 
Vietnam.  These officers were Lt. John B. Martin, II, Lt. 
Joseph R. Klugg, and Lt. Wiley H. Skidmore.  These are his 
only reported stressors.

The Ro has determined that at least one of these officers, 
Lt. Skidmore, died as a result of injuries sustained in an 
auto accident in Hawaii.  The veteran has not contended that 
he saw these officers killed; he has only indicated that he 
understood they were killed in Vietnam.

In light of the above evidence, the Board believes the 
veteran's duty stations, MOS, and verification of officers 
killed in Vietnam may be determined by the obtaining of the 
veteran's complete personnel file, by asking the U. S. Armed 
Service Center for Research of Unit Records (USASCRUR) to 
investigate the duties and sites of detachments of Helicopter 
Support Squadron 1, HC 4, Detachment 6 and confirming the 
dates and causes of the deaths of the three officers named by 
the veteran, and by searching all possible sources of Naval 
records for information concerning the veteran and his 
squadron.  When, during the course of review, it is 
determined that further evidence or clarification of the 
evidence is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9.  The Board also notes that there appears to 
be a gap in the veteran's service medical records.  Again, 
the RO should perform all possible alternative searches for 
all the veteran's personnel and medical records.  See Jolley 
v. Derwinski, 1 Vet. App. 37, 39 (1990).

After completion of the above, the RO should make a specific 
determination of whether or not the veteran engaged in combat 
with the enemy, in compliance with 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 38 C.F.R. 
§ 3.304(f) (1999), and VAOPGCPREC 12-99 (October 1999).  If 
any claimed stressors have been verified, the veteran should 
be provided a VA psychiatric examination to determine the 
existence and etiology of any psychiatric disorder.  See 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997); West v. Brown, 
7 Vet. App. 70, 77 (1994).  As the July 1995 VA examination 
report contains the opinion that another MMPI-2 (Minnesota 
Multiphasic Personality Inventory) should be administered the 
veteran, that test should be accomplished if a VA psychiatric 
examination is deemed necessary.

II.  Hypertension, hypothyroidism, and Cushing's syndrome, to 
Include as Secondary to Exposure to Agent Orange

Under the provisions of 38 U.S.C.A. § 1116(a) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.307 (a)(6) (1999), certain 
diseases are presumed to have been incurred in service when 
those diseases become manifest to a degree of disability of 
10 percent or more, where the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and was exposed to an herbicide 
agent.  Service in the Republic of Vietnam includes service 
in the waters offshore, or service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.313(a).  Further, 
these sections provide that a veteran with service in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent if that veteran has a disease that is listed 
in those sections, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records do not 
show, and the Board does not concede, that the veteran served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Even if that 
fact were confirmed, however, for the presumption of exposure 
to herbicides in Vietnam to attach, there must be a showing 
that the veteran has been diagnosed with a disease referenced 
in either 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  
See McCartt v. West, 12 Vet. App. 164, 168-69 (1999).  As 
noted below, neither hypertension, hypothyroidism, nor 
Cushing's syndrome are diseases referenced in either 
38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
The diseases associated with exposure to certain herbicide 
agents include chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma [see 38 C.F.R. § 3.313(b)], acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the is not 
warranted for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

Most importantly, however, the Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, is 
not warranted for hepatobiliary cancers, nasal/nasopharyngeal 
cancer, bone cancer, female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, leukemia, abnormal 
sperm parameters and infertility, cognitive and 
neuropsychiatric disorders, motor/coordination dysfunction, 
chronic peripheral nervous system disorders, metabolic and 
digestive disorders, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, gastrointestinal tumors, 
bladder cancer, brain tumors, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 61 Fed. 
Reg., No. 154, 41442-41449 (1996).  By a notice published on 
November 2, 1999, after consideration of new scientific 
studies published since the publication of the above notice, 
and updates of scientific studies previously reviewed, the 
Secretary confirmed that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, is not warranted for those diseases.  
See 64 Fed. Reg., No. 211, 59232-59243 (1999).

As a preliminary matter, the Board notes the veteran's DD 214 
contains information that he was in the Navy, was stationed 
aboard a ship in the waters off Vietnam, and received the 
Vietnam Service Medal.  The veteran, during his October 1996 
personal hearing, testified he was in a detachment that was 
based in Chu Lai.  There is no evidence currently of record, 
other than the veteran's testimony, that he ever set foot in 
Vietnam, as required by 38 C.F.R. § 3.313(a).  As the 
veteran's claimed disabilities are not diseases presumed to 
have resulted from exposure to certain herbicides agents, 
however, this question is moot.

As hypertension, hypothyroidism, and Cushing's syndrome are 
not diseases approved for service connection under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), the 
veteran's claim for presumptive service connection for these 
conditions, secondary to exposure to Agent Orange, must be 
denied.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or lack 
of entitlement under the law."  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Without the benefit of presumptive 
service connection, the veteran is obligated to submit an 
otherwise well-grounded claim.  See Darby v. Brown, 10 Vet. 
App. 243, 246 (1997).

The veteran's service medical records contain no evidence of 
complaints of or treatment for any cardiovascular or 
endocrine problems.  His January 1971 release from active 
duty physical examination report indicates that, upon 
clinical evaluation, his heart, vascular, and endocrine 
systems were found to be normal.

The Court has held that neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  See McCartt, 12 Vet. App. at 168.

No medical evidence has been submitted showing that 
hypertension or any other disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a) was diagnosed 
or manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

While hypertension, hypothyroidism, and Cushing's syndrome 
have been diagnosed, there is no medical opinion of record 
indicating whether or not these diseases are related to the 
veteran's active duty service.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A), provides that, ovides that VA shall 
treat an opinion as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the veteran) contains competent evidence the 
veteran has a current disability or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the veteran's active duty 
service, but does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5107), provides that the Secretary shall assist 
a claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in § 5106 of this title.  
The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.

The Board believes the evidence above satisfies this 
criteria, such that a remand of the veteran's claims for 
service connection for hypertension, hypothyroidism, and 
Cushing's syndrome, is necessary to obtain an etiology 
opinion.  Id.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
advise him that, if he has any additional 
evidence relevant to his claim for PTSD, 
to include lay statements pertaining to 
any of his alleged stressors, or VA or 
non-VA medical records relating to 
psychiatric evaluation or treatment that 
is not already of record, that he should 
submit that evidence, or request that the 
RO obtain that evidence.  Any additional 
evidence that is obtained should be 
associated with the claims file.

2.  After completion of the above, the RO 
should undertake a thorough search of all 
alternative sources for the veteran's 
complete personnel and service medical 
records, in order to determine whether 
the veteran actually served in the 
Republic of Vietnam, or just on an 
aircraft carrier off the coast, what his 
MOS was while on sea duty, and where his 
unit was stationed during his sea duty.  
Any records obtained should be associated 
with the claims file.

3.  After completion of the above, and 
even if no further information is 
received from the veteran, the RO should 
make a determination of whether the 
veteran engaged in combat with the enemy 
in Vietnam, in compliance with 38 C.F.R. 
§ 3.304(f) (2000); Collette, supra, and 
VAOPGCPREC 12-99.  If that determination 
is negative, the RO should prepare a 
detailed summary of the veteran's 
stressors, together with the request for 
verification of the veteran's MOS and the 
location of his unit during his sea duty, 
and associate one copy of that report 
with the claims file, and send another 
copy, together with the veteran's DD 214 
and any other pertinent documentation 
necessary for verification, including a 
copy of this REMAND, to the USASCRUR for 
verification.  The USASCRUR response 
should be associated with the claims 
file.

4.  After completion of the above, if it 
has been determined that the veteran did 
not engage in combat with the enemy, and 
his claimed stressors cannot be verified, 
proceed to paragraph 5.  If it has been 
determined that the veteran either 
engaged in combat with the enemy or that 
any of his claimed stressors have been 
verified, proceed to paragraph 4.

5.  After completion of the above, and 
only if it has been determined that the 
veteran either engaged in combat with the 
enemy or that any of his claimed 
stressors have been verified, the RO 
should prepare a report indicating the 
veteran engaged in combat with the enemy 
or that one or more of his stressors have 
been verified, and arrange for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of 
determining whether the diagnostic 
criteria for PTSD are met and, if so, 
whether it is at least as likely as not 
that such is causally linked either to 
the veteran's combat, if such is 
confirmed, or to any stressor(s) that has 
been verified.  If any other psychiatric 
diagnoses are rendered, the examiner is 
also requested to provide an opinion as 
to whether it is at least as likely as 
not that such is causally linked to the 
veteran's active duty service, or any 
incident of that service.  The claims 
file, a copy of the RO's stressor report, 
and a copy of this REMAND must be 
provided to the psychiatrist for review 
prior to the examination.  All indicated 
studies, including PTSD sub scales, and a 
new MMPI, are to be performed.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

6.  The RO should also request that the 
examiner who examined the veteran and 
prepared the July 1995 general 
examination report (or, if that examiner 
is not available, another qualified 
physician), after a thorough review of 
the claims file, render an opinion as to 
whether it is at least as likely as not 
that the disorders diagnosed in the July 
1995 report are related to the veteran's 
active duty service.  The claims file and 
a copy of this REMAND must be provided to 
the physician for review prior to 
rendering the requested opinions.

7.  After completion of the above, the RO 
should review the examination and opinion 
reports to determine if they are 
sufficient to properly adjudicate the 
veteran's claims for service connection 
for PTSD, hypertension, hypothyroidism, 
and Cushing's syndrome.  If not, the 
reports should be returned as inadequate 
for adjudication or rating purposes.  See 
38 C.F.R. § 4.2; Bruce v. West, 11 Vet. 
App. 405, 410 (1998); Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

8.  The RO should then adjudicate the 
issues of service connection for PTSD, 
hypertension, hypothyroidism, and 
Cushing's syndrome, on the merits, on the 
basis on all the evidence of record and 
all applicable statutes, regulations, and 
caselaw, including Collette, supra, 
38 C.F.R. § 3.304(f) (1999), and 
VAOPGCPREC 12-99.  If the determinations 
remain unfavorable to the veteran, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 


